            Case 1:18-cv-08399-CM Document 52 Filed 06/14/19 Page 1 of 16



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 RUSSELL MEINKEN, as Guardian for JULIA
 MEINKEN,

          Plaintiff,

      -against-                                               No. 18 Civ.8399 (CM) (KHP)

 GROUP HEALTH INCORPORATED and
 EMBLEM HEAL TH,

           Defendants.




 MEMORANDUM DECISION AND ORDER DENYING PLAINTIFF'S MOTION FOR
 SUMMARY JUDGMENT AND DEFENDANTS' CROSS-MOTION FOR SUMMARY
                         JUGDMENT

McMahon, C.J.:

       Plaintiff Russell Meinken ("Plaintiff') filed his Complaint on September 14, 2018,

alleging that Defendants Group Health Incorporated ("GHI") and Emblem Health owe Plaintiff

reimbursement for services related to his daughter's cancer treatment. Plaintiff brought his

claims pursuant to the Employee Retirement Income Security Act ("ERISA"). (Dkt. No. 1.)

       Defendants moved to dismiss for lack of jurisdiction, on the basis that the plan at issue

was a government plant and not covered by ERISA. (Dkt. No. 14.) The Court issued an order

requiring Plaintiff to show cause why the action should not be dismissed for lack of subject

matter jurisdiction. (Dkt. No. 17.)

       Plaintiff conceded that the plan was not governed by ERISA, and filed an amended

complaint, pursuant to Fed. R. Civ. P. 15(a)(l)(B), alleging subject matter jurisdiction on the

basis of diversity, under 28 U.S.C. § 1332. (Dkt. No. 19.) Plaintiff now brings claims for breach


                                                 1
            Case 1:18-cv-08399-CM Document 52 Filed 06/14/19 Page 2 of 16



of contract, third-party beneficiary benefits, fraudulent misrepresentation, and, in the alternative

to breach of contract and third-party beneficiary claims, unjust enrichment. (Am. Compl., Dkt.

No. 19, ,r,r 37-51.)

        On January 2, 2019, Defendants filed a Third Party Complaint against Empire Blue Cross

Blue Shield ("BCBS"), claiming that, should Defendants be found liable to Plaintiff, BCBS is

required to fully indemnify Defendants. (Dkt. No. 23.)

        On January 23, 2019, Plaintiff filed his motion for summary judgment. (Dkt. No. 32.)

On February 6, 2019, Defendants filed a cross-motion for summary judgment. (Dkt. No. 38.)

       Both motions are denied.

       However, in reviewing the record, the court has encountered an issue that it wants the

Parties to brief that will, once resolved, have a significant bearing on how further proceedings

are conducted.


I.     Factual Background

       A.        Plaintiff's Insurance Coverage

       Plaintiff- a retired New York City police officer - is a member of the City of New York

Employees and Retirees Comprehensive Benefits Plan (the "Plan"). (Defs.' Local Rule 56.1

Counter-Statement and Statement ("Defs.' 56.1 "), Dkt No. 41, ,r 1.) The Plan is a government

plan, so it is not covered by ERISA. (Id.     ,r 3.)
        Defendant GHI, a subsidiary of Defendant Emblem Health, is an insurer under the Plan.

(Answer to Compl.      ~   17.) Plaintiffs insurance coverage under the Plan consists of two

components: (1) "GHI, an EmblemHealth company, offering benefits for medicaVphysician

services" and (2) "Empire BlueCross BlueShield offering benefits for services provided at

hospital and out-patient facilities." (Deel. of Luz Noemi Campos ("Campos Deel.") Ex. C.


                                                       2
               Case 1:18-cv-08399-CM Document 52 Filed 06/14/19 Page 3 of 16



("Summ. Program Des.") at 40.) The GHI Certificate oflnsurance further clarifies the GHI

component of the plan. It says, "The insurance evidenced by this [GHI] Certificate meets the

minimum standards for basic medical insurance as defined by the New York State Insurance

Department. It does not provide basic hospital insurance or major medical insurance." (Campos

Deel. Ex. B ("GHI Plan Des.") at 2 (emphasis added).)

           The GHI Comprehensive Benefits Plan contains multiple riders, including a "Rider to

Amend GHI Procedures for Determination of Claims, Grievances, and Appeals" ("the Rider'').

(Id at 101.) As the Plan explains, "This rider amends your GHI Contract or Certificate of

Insurance. Among other changes, it sets forth GHI's new procedures for handling claims. It also

gives you instructions about how to file grievances, internal appeals and external appeals." (Id

at 103.)

       The Rider outlines two categories of claims decisions: "utilization review decisions" and

"other claims decisions." (Id at 103-05.) "Utilization review decisions" are when GHI must

determine "whether or not an item or service for which you have requested benefits is medically

necessary and/or experimental or investigational in nature" (id at 103); "Other Claim

Decisions" are when the "claim does not involve a determination by GHI regarding the medical

necessity or experimental or investigational nature of the requested service( s)" (id at 104).

       At issue in this case are "post-service claims" (claims for payment for services already

rendered) that fall into the "Other Claim Decisions" category, because they do not "involve a

determination by GHI regarding the medical necessity or experimental or investigational nature

of the requested service." The following provision is applicable to such claims:

                  GHI will notify you of its decision on a post-service claim within
                  thirty (30) days of its receipt of the claim. GHI will give such notice
                  in writing.



                                                    3
            Case 1:18-cv-08399-CM Document 52 Filed 06/14/19 Page 4 of 16



               If GHI requires more information to decide your claim, GHI will
               request such information within thirty (30) days after its receipt of
               the claim. GHI will give you at least forty-five (45) days to supply
               the information If GHI requests more information, GHI will notify
               you of its decision on your claim within fifteen (15) days after the
               earlier ofGHJ's receipt of all or part of the information or the end
               of the time period GHI gives you to supply it. GHI may combine its
               request for more information with a notice of denial. If GHI does
               not receive any information, then this denial will apply. In such a
               case, you will not receive a notice from GHI at the end of the time
               period GHI gives you to supply information.

(Id. at 105 (emphasis added.)

       To paraphrase the relevant portion of this provision: When GHI believes information is

missing, it can do one of two things.

       It can ask the insured to provide additional information. If it does that, then the insured

has "at least" 45 days to provide that information, and GHI must decide whether to allow or deny

the claim within 15 days after (1) it receives the additional information, or (2) the time period

("at least" 45 days, perhaps longer) for providing the additional information expired.

        Alternatively, GHI can deny the claim, but give the insured an opportunity to provide

additional information that might cause it to change its mind. If it takes this route, and the

insured fails to provide the additional information, the claim will remain denied.

       The Rider also outlines different ways in which the insured can request review of GHI's

claims decisions.

       One way an insured may seek review is to file a grievance. Under the "Grievances"

section, the Plan says:

               A. GRIEVANCES

               If you do not agree with a decision made by GHI (other than a
               decision regarding the medical necessity or experimental or
               investigational nature of a requested service), you may file a
               grievance with GHI. You may also file a grievance with GHI if you
               are not satisfied with one or more aspects of this GHI insurance
                                                  4
            Case 1:18-cv-08399-CM Document 52 Filed 06/14/19 Page 5 of 16



               program. You may authorize a representative to file a grievance on
               your behalf. You must file the grievance within one hundred and
               eighty (180) days from the date that you received notice of GHJ's
               decision.

               Your grievance must include your GHI identification number and
               claim number(s). It must also describe your complaint. It should
               also include any other information that you wish GHI to consider.

               Please send your grievance(s) to:
               GHI - Grievance Unit
               P.O. Box 4007
               New York, New York 10116-4007

               GHI will reply to your grievance in writing. GHI will reply to your
               grievance within the time period(s) set forth below.



                       Post Service Claims and Other Grievances: sixty (60) days
                       after GHI's receipt of the grievance.

(Id at 105-06 (emphases added).) The Plan makes it clear that the grievance review process

applies to claims that fall under the "other claim decision" category.

       The Plan also contains a procedure for filing something called an "internal appeal." (Id

at 106.) This section says:

               C. INTERNAL APPEALS

               STAND ARD APPEALS. If GHI denies a claim for a covered
               service on the basis that the service is not medically necessary or is
               experimental or investigational in nature, you may file an appeal
               with GHI. You may also authorize a representative to file an appeal
               on your behalf. You may file the appeal by telephone or in writing.
                You must file the appeal within one hundred and eighty (180) days
               from the date that you receive notice of GH/'s denial. The appeal
               must include your GHI identification number and claim number(s).
               It should also include any medical data and comments in support of
               your appeal.

               You must file a verbal appeal by calling GHI toll free at: 1-888-906-
               7668.



                                                 5
            Case 1:18-cv-08399-CM Document 52 Filed 06/14/19 Page 6 of 16



               You must direct written appeals to:
               GHI - Utilization Review Appeals
               P.O. Box 2809
               New York, New York 10116-2809

               GHI will acknowledge receipt ofyour appeal within fifteen (I 5) days
               ofGHJ's receipt ofyour appeal. If GHI needs more information to
               decide your appeal, GHI will also notify you and your Provider of
               the needed information within fifteen (15) days of GHI's receipt of
               the appeal. The time within which GHI must respond to your appeal
               will vary depending upon the type of claim that you are appealing.
               If GHI fails to decide your appeal within these time periods, the
               service will be deemed approved.



               Post-Service Claim Appeals. In the case of a post-service claim,
               GHI will decide your appeal within thirty (30) business days of
               GHI's receipt of all necessary information, but not more then [sic]
               sixty (60) days from GHI's receipt of the appeal.

(/d at 106 (emphases added).) It is quite clear that this internal appeals section applies only to

"utilization review decisions" - that is, decisions about whether a service, be it a pre-service,

post-service, or even an urgent care (emergency) claim, is either (1) not medically necessary or

(2) is experimental or investigational in nature.

       If the plan member is unhappy with the decision on an internal appeal, s/he can file

something called an external appeal. (Id at 107.) That process has no relevance to this case.

       B.      The Disputed Medical Claims

       Julia Meinken, Plaintiffs daughter, suffered from a life-threatening case of acute

lymphoblastic leukemia. As part of her treatment, she required chemotherapy, which was

administered at the University of North Carolina Hospital ("the Hospital"). (Deel. of Robert J.

Axelrod ("Axelrod Deel.") 14.) The Hospital billed GHI for facility charges and other charges

related to her medical care. (Defs.' 56.1 14.) The 37 charges at issue in this case were for

services rendered between February 2013 and August 2015. (Axelrod Deel. 16.)


                                                    6
              Case 1:18-cv-08399-CM Document 52 Filed 06/14/19 Page 7 of 16



        GHI sent Explanation of Benefits ("EOBs") to Plaintiff for each of the charges at issue.

Each EOB says that the "Allowed Amount" for the claim is $0. (Id.) Each "Allowed Amount"

description is footnoted in small print. The "notes" say things like: "resubmit claim to

subscriber's hospital carrier for processing" (Axelrod Deel. Exs. 1-4, 10-14, 16, 19-26, 28-37);

"submit primary carrier's voucher to our medical unit" (id. Exs. 5-9, 17-18); "please submit the

explanation of Medicare benefits (EOMB)" (id. Ex. 15 ); and "unable to identify member, please

resubmit" (id. Ex. 27). None of the notes indicate that the service provided was "not medically

necessary, or [was] experimental or investigational in nature."

       Plaintiff seems not to have responded to any of these EOBs by providing the additional

information requested in the notes. Defendant did not communicate further with Plaintiff about

his claims.

       In June and July of 2018 - three to five years after the dates of service at issue - Plaintiff

sent appeal letters to GHI about the claims at issue. (Axelrod Deel. ,r 6.) The letters were sent

through his Authorized Representative, Robert Axelrod of Axelrod LLP (his counsel in this

case). (Defs.' 56.1   ,r 5.)
       Mr. Axelrod sent a separate letter for each of the 37 claims. The letters were sent to

"GHI Utilization Review Appeals, PO Box 2809, New York, NY 10116-2806." (Id.            ,r 7.)   This

is the address where appeals from the denial of utilization review claims (but no other type of

claims) are to be sent. (GHI Plan Des. at 106.) But in each letter, Mr. Axelrod indicated that his

"appeal" was not "based on medical necessity or an experimental or investigational denial" (See,

e.g., Axelrod Deel. Ex. 1. at 1)- which is to say, it was not a utilization review appeal. Instead,

Mr. Axelrod explained that he was submitting a "post-service claim appeal involving Emblem

Health's failure to cover a facility charge." (Id.) He then provided the date and number of the



                                                 7
               Case 1:18-cv-08399-CM Document 52 Filed 06/14/19 Page 8 of 16



particular claim at issue, quoted the "note" at the bottom of each EOB, listed the reason Mr.

Axelrod believed that the failure to pay benefits was incorrect, and demanded, pursuant to 29

C.F.R. § 2560.503-l(g): (1) the specific reason or reasons for the adverse coverage

determination; (2) reference to the specific plan provisions on which the determination was

based; and (3) any internal rule, guideline, protocol, or other similar criterion relied upon in

making the adverse determination. (See, e.g., id. at 2.)

          Plaintiff never received acknowledgment of receipt for any of the letters (Axelrod Deel. ,r

11 ), and Defendants offer no evidence to suggest that any replies were sent (Defs.' 56.1   ,r 9).
          Plaintiff argues that, pursuant to the "Internal Appeals" section, GHI had to decide these

appeals within 60 days from GHI's receipt of the appeal but failed to do so. (Axelrod Deel.,

14.) If the "internal appeals" process applies to Plaintiffs claims, and if his appeals were timely,

then the service would be "deemed approved." Defendants deny that the services were "deemed

approved," and GHI has not paid for any of Plaintiffs services. (Defs.' 56.1     ,r 11.)
          Plaintiff has not paid any of the Hospital charges, which have been sent to a debt

collector. (Deel. of Russell Meinken, Dkt. No. 35, ,r,r 4, 5.) He currently owes the Hospital

''well over $167,000." (Id.   ,r 6.)

II.       Discussion

          A.     Legal Standard

          Under Federal Rule of Civil Procedure 56(c), a court will grant summary judgment if the

evidence offered shows that there is no genuine issue as to any material fact and that the movants

are entitled to judgment as a matter oflaw. See Celotex Corp. v. Catrett, 477 U.S. 317, 324

(1986).




                                                   8
            Case 1:18-cv-08399-CM Document 52 Filed 06/14/19 Page 9 of 16



       Summary judgment is appropriate when the movant "shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law." Fed.

R. Civ. P. 56(a); see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986). Facts

are material when they "might affect the outcome of the suit under the governing law." Id. at

248. A dispute of material fact is "genuine" if "the evidence is such that a reasonable jury could

return a verdict for the nonmoving party." Id. On a motion for summary judgment, the court

must view the record in the light most favorable to the non-moving party. See Mitchell v. City of

New York, 841 F.3d 72, 77 (2d Cir. 2016).

       B.      Plaintiff's Motion for Summary Judgment

       Plaintiff argues that, since GHI failed to respond to any of his appeal letters, pursuant to

the Plan, the appealed services are "deemed approved" and GHI must cover the cost of all of the

charges, with interest. In support, he cites to language from Section C, the "Internal Appeals"

section of the Rider. (GHI Plan Des. at 106.)

       Plaintiffs argument assumes that his 37 claims for benefits were denied by GHI. It is not

clear to me that they were. The only documents that GHI sent to plaintiff were the EOBs, which

do not explicitly state that Plaintiffs claims were denied; they do not use the words "Claim

Denied." They simply indicate that the "Allowable Amount" is $0, with a "note" seeking

additional information.

       New York law requires courts to construe ambiguities strictly against insurance

companies and in favor of insureds, Uniroyal, Inc. v. Home Ins. Co., 707 F. Supp. 1368, 1376

(E.D.N.Y. 1988) (citing Vargas v. Insurance Co. of North America, 651 F.2d 838, 839-40 (2d

Cir. 1981 )), and whether there is an ambiguity presents a question of law for the court to decide,

Fleisher v. Phoenix Life Ins. Co., 18 F. Supp. 3d 456,468 (S.D.N.Y. 2014). When I first read



                                                 9
           Case 1:18-cv-08399-CM Document 52 Filed 06/14/19 Page 10 of 16



the EOBs, it was not clear to me whether the EOBs definitively denied the claim but sought

additional information, or whether GHI simply asked for additional information, with an

indication that no benefits were being paid on Plaintiff's behalf at that time. (Cf GHI Plan Des.

at 105). Resolving this issue (which no party has raised or briefed) is of the utmost importance;

if the EOB does not clearly deny Plaintiffs claims, then GHI - which sent Plaintiff no follow-up

communications after it sent the EOBs - never issued a final ruling on those claims, and the time

within which Plaintiff can contest that decision under the Plan's terms may not have begun to

run. Obviously, that would have huge implications for Plaintiffs and Defendants' positions in

this lawsuit.

        It would be improper for me to issue a final ruling on the ambiguity question in the

absence of additional briefing. While I identify the open issue for the Parties, I will go on to

decide the precise issue raised by Plaintiffs motion.

        Plaintiff cannot obtain summary judgment on the basis he seeks, because he is proceeding

under an inapplicable appeals process. The "Internal Appeals" procedure outlined in the Plan,

on which Mr. Axelrod relies, applies only to denials "on the basis that the service is not

medically necessary or is experimental or investigational in nature." No such determinations

were made in this case.

        The provision used by Mr. Axelrod is as follows:

                C. INTERNAL APPEALS

                STAND ARD APPEALS. If GHI denies a claim for a covered
                service on the basis that the service is not medically necessary or is
                experimental or investigational in nature, you may file an appeal
                with GHI. You may also authorize a representative to file an appeal
                on your behalf. You may file the appeal by telephone or in writing.
                 You must file the appeal within one hundred and eighty (180) days
                from the date that you receive notice of GHI's denial.



                                                  10
             Case 1:18-cv-08399-CM Document 52 Filed 06/14/19 Page 11 of 16




                 GHI will acknowledge receipt of your appeal within fifteen ( 15)
                 days ofGHI's receipt of your appeal. IfGHI needs more information
                 to decide your appeal, GHI will also notify you and your Provider
                 of the needed information within fifteen (15) days of GHI's receipt
                 of the appeal. The time within which GHI must respond to your
                 appeal will vary depending upon the type of claim that you are
                 appealing. If GHI fails to decide your appeal within these time
                 periods, the service will be deemed approved.



                 Post-Service Claim Appeals. In the case of a post-service claim,
                 GHI will decide your appeal within thirty (30) business days of
                 GHI's receipt of all necessary information, but not more then
                 [sic]sixty (60) days from GHI's receipt of the appeal.

(GHI Plan Des. at 106 (emphases added).)

          "Under New York law, insurance policies are interpreted according to general rules of

contract interpretation." Olin Corp. v. Am. Home Assur. Co., 704 F.3d 89, 98 (2d Cir. 2012).

The "words and phrases [in a contract] should be given their plain meaning, and the contract

should be construed so as to give full meaning and effect to all of its provisions." Id at 99.

"A contract term is unambiguous if it has a definite and precise meaning, unattended by danger

of misconception in the purport of the contract itself, and concerning which there is no

reasonable basis for a difference of opinion." Orlander v. Staples, Inc., 802 F.3d 289, 294-95

(2d Cir. 2015). The ambiguity of a contract is a question of law to be decided by the Court. Id

at 294.

          The plain language of the policy explains that this provision applies only to appeals for

claims that were denied "on the basis that the service is not medically necessary or is

experimental or investigational in nature." (GHI Plan Des. at 106.) Thus, all the requirements of

Section C, "Internal Appeals," - including the obligation to acknowledge receipt of the appeal



                                                   11
           Case 1:18-cv-08399-CM Document 52 Filed 06/14/19 Page 12 of 16



and to decide the appeal within a certain time period or else deem the claim approved - apply

only if the claim was denied because it was "not medically necessary or is experimental or

investigational in nature." Such a claim could arise in an urgent care (emergency room visit)

context, in the context of a service for which pre-certification was sought, or in the case of an

application for benefits made after a non-precertified procedure was performed (a post-service

claim). But an Internal Appeal as provided in Section C of the Rider applies only to an appeal

from the denial of coverage on the two grounds specifically cited - not medically necessary or

experimental/investigational procedure, neither of which is a covered service. Denials for other

reasons must be appealed by following the "grievance" procedure that is set out in Section B of

the Rider; that procedure is described at pages 4-5, above.

       In every single one of the letters, Mr. Axelrod specifically stated, "This is not an appeal

based on medical necessity or an experimental or investigational denial." And, indeed, those

words do not appear on any of the EOBs, so if the EOBs do unambiguously deny coverage, then

it was manifestly not on a ground that falls under the utilization review procedures. And the 60-

day "deemed approval" period applies only to internal appeals from utilization review decisions

- and to nothing else.

       Plaintiff argues that "the Plan differentiates Standard Appeals from Post-Service Claim

Appeals, where this limitation [to medically necessary, experimental or investigational denials]

is not used." (Pl. 's Opp. to Defs.' Cross-Mot. for Summ. J. and Reply to Mot. For Summ. J.

("Pl.'s Reply"), Dkt. No 43, at 4.) Plaintiff is wrong. The Plan differentiates between utilization

review claims and other types of claims - either of which can be pre- or post-service claims.

       Under Section C, "Internal Appeals," it says, "The time within which GHI must respond

to your appeal will vary depending upon the type of claim that you are appealing." (GHI Plan



                                                 12
           Case 1:18-cv-08399-CM Document 52 Filed 06/14/19 Page 13 of 16



Des. at 106 (emphasis added).) It then goes on to describe the different types of claims relating

to utilization review - "Pre-Service Claim Appeals," "Post-Service Claim Appeals," and "Urgent

Care Claim Appeals" (all of which are in lowercase font). As to each type of claim, GHI must

render a decision within a set number of days. Not surprisingly, utilization review appeals from

denials of "Urgent Care Claims" must be decided quickly - within 72 hours after GHI's receipt

of the appeal; utilization reviews appeals from denials of "Pre-Service Claims" must be decided

within thirty days of receipt of the appeal; and utilization review appeals from denials of"Post-

Service Claims" must be decided within thirty days of GHI' s receipt of all necessary information

and no more than 60 days from GHI's receipt of the appeal. If GHI does not decide the

utilization review appeal within the designated number of days, the appeal will be deemed

approved. (Id.) All of these time periods and the "deemed approved" provision relate to appeals

from adverse utilization review decisions because all appear in Section C of the Rider (Internal

Appeals), which applies only to utilization review decisions.

       Furthermore, assuming arguendo that the EOBs unambiguously deny the claims (which

issue remains to be decided), Plaintiffs time to grieve those claims under the correct procedure

- the procedure set out in Section A of the Rider- expired long ago. The Rider to the Plan

mandates, "You must file the grievance within one hundred and eight (180) days from the date

that you receive notice of GHI's denial." (Id. at 105) Nothing in the Plan obligated GHI to send

any communication to an insured at the end of that 180 day period if no grievance is filed. And

in this case, it is undisputed that no such grievance was filed. Plaintiff cannot rely on the

inapplicable utilization review procedures to resurrect a dead claim.

       For these reasons, Plaintiffs motion for summary judgment is denied.




                                                 13
             Case 1:18-cv-08399-CM Document 52 Filed 06/14/19 Page 14 of 16



        C.      Defendants' Motion for Summary Judgment

        Defendants have also moved for summary judgment. They make one argument. They

argue that, pursuant to the Plan, they are not responsible for providing hospital facility benefits

and therefore, cannot be responsible for Plaintiffs claims, which are for hospital facility charges

only. (Defs.' Mem. of Law in Opp. to Pl.'s Mot. for Summ. J. and in Supp. ofDefs.' Cross-Mot.

for Summ. J. ("Defs.' Br."), Dkt. No. 39, at 6.) They have not moved for summary judgment on

any other ground.

        Defendants rely on the fact that the Plan contains two components. GHI pays benefits for

"medical/physician services," and BCBS pays for "services provided at a hospital and outpatient

facilities." (Summ. Program Des. at 40.) GHI does "not provide basic hospital insurance or

major medical insurance," as is explained in the Plan Certificate. (GHI Plan Des. at 2.)

        Plaintiff argues that the claims are covered as "excess benefits." (Pl.'s Reply at 6.) He

points to the section of the Plan summary that describes "Covered Medical Services." (Plan

Cert. at 11.)   In this section, under "Excess Hospitalization Coverage/Inpatient Hospital

Services," it says:

                You are covered for hospital charges in excess ofyour Blue Cross
                benefits. Coverage is available only for charges described in this
                paragraph. GHI covers hospital services ordinarily covered by Blue
                Cross. Your Blue Cross deductible is not covered.

                Charges for full days covered by Blue Cross are never covered by
                GHI. GHI covers admissions for diagnostic studies, physical
                therapy and medical rehabilitation. (See Paragraph 18 of this
                Section). These admissions may be in specialized rehabilitation
                facilities. You are not covered for custodial hospital care.
                Coverage for Hospital Charges includes the following:

                        (a) Room and Board. The charge may not exceed the
                        hospital's most common semi-private room rate.




                                                 14
           Case 1:18-cv-08399-CM Document 52 Filed 06/14/19 Page 15 of 16



                       (b) Special Hospital Services. This includes services
                       rendered by hospital staff or other hospital employees.

                       (c) Drugs supplied by the hospital.

                       (d) Diagnostic tests performed by the hospital.

               Special Limitations Applicable to Inpatient Hospital Charges Only.

                       (a) If you have the 75-day or the 365 day Blue Cross
                       Program, your benefit for hospital charges is subject to the
                       $200,000 annual maximum per person.

                       (b) All payments for hospital charges count towards the
                       applicable annual and lifetime maximum and are subject to
                       deductibles and coinsurance.

(Id. at 14 (emphases added).) But, what Plaintiff fails to address is that only two of the claims at

issue are for in-hospital medical care. (See Axelrod Deel. Exs. 35 & 37.) The rest of the claims

are for services provided at an "outpatient facility." (See id. Exs. 1-34, 36.) As a result, it

appears that these claims are not covered by the above provision. Instead, they are covered by

the provision describing "Outpatient Hospital Charges." This provision says:

               You are covered for outpatient hospital charges only if the service
               provided is not covered by Blue Cross. The service must be
               rendered in an Out-Patient Department of a Hospital. The service is
               not covered if it is the result of an accident or a sudden or serious
               illness which is covered under your Blue Cross coverage. Related
               diagnostic X-rays, laboratory tests and charges by physicians who
               are not hospital employees are covered.

(Plan Cert. at 15 (emphasis added).)

       The Plan states that Plaintiffs claims could be covered if they were "in excess of

[Plaintiffs] Blue Cross benefits" or "not covered by Blue Cross." Consequently, to determine

whether or not Plaintiffs claims could be covered, I must know what BCBS covers. But neither

Party has provided the BCBS coverage plan, so it is impossible to know if the services at issue

were in "excess of [Plaintiffs] Blue Cross Benefits" or whether the outpatient charges were "not


                                                  15
             Case 1:18-cv-08399-CM Document 52 Filed 06/14/19 Page 16 of 16



                             1
covered by Blue Cross." Furthermore, I have no information about these charges, other than

that they were "facility charges," so I cannot know what other components of GHI Plan

provisions might limit any reimbursement for services not covered by BCBS, let alone apply a

BCBS policy (if I had one). (Id ,I 4.)

         Accordingly, Defendants' Motion for Summary Judgment is denied.


III.     Conclusion

         The Clerk of Court is respectfully directed to close Dkt. Nos. 32 and 38.

         This constitutes the decision and order of the Court.


Dated: June 14, 2019




                                                                               Chief Judge

BY ECF TO ALL PARTIES




         The only information I was able to find about the BCBS coverage by searching through the NYC Summary
Program Description was that BCBS covers, "In-network (e.g., hospital room): $300 per person up to $750
maximum individual copay per calendar year. Out-of-network: $500 per person up to $1,250 in a calendar year.
After the individual co-payment is met, EBCBS will pay 80% of the allowed amount and you will be charged 20%
co-insurance for out-of-network services." (Summ. Program Description at 41.) But there is no way for me to know
how to apply this without more information, which is apparently provided in additional plan documents that I do not
have. (Id. at 42 ("Please refer to the Summary of Benefits and Coverage (SBC) for additional information and to see
what this plan covers and any cost-sharing responsibilities.")).

                                                        16
